Patents. — This case came before the court on a stipulation of the parties filed November 10,1964, in which it was stated that a written offer to settle was submitted by plaintiff and accepted by defendant whereby plaintiff agreed to accept the sum of $850,000 to settle the suit and that plaintiff would release defendant for all past infringement and would grant to defendant a license under the patents in suit. On November 16, 1964, the court ordered that judgment be entered for plaintiff in the sum of $850,000.